Title: To John Adams from William Cushing, 14 January 1777
From: Cushing, William
To: Adams, John


     
      Dear Sir
      Scituate Jany. 14th 1777
     
     I return the two volumes of Hume (by my brother) which you were so good as to lend me, and should be glad of two volumes of Mrs. McCawley, if Mrs. Adams has got them home from her Asylum at Scadden; which my brother will call for on his return from Boston. Three first volumes I have read in quarto which go to 1642; the two next I want. If those are not at home I should be glad of the 2d. and 3d. Volumes of Hume. We got home pretty comfortably the Sunday we came from your house; the snow drifts were not great.
     At the same time that I Lament with you poor Lee’s fate, as much for himself as for us, I congratulate you on Washington’s Successful manoevre, a happy prelude to 1777. I wish you a good Journey when you go to Congress. But beware of the light horse. One Congress Man, I Suppose, will be equal to Two Generals. Mrs. Cushing joins in Complements to you and Mrs. Adams. I am Sir, your most humble Servt
     
      Wm Cushing
     
    